--------------------------------------------------------------------------------

Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”) is made as of November 16, 2015 by and
between BioTime, Inc. (“BioTime”), a California corporation, and Russell
Skibsted ("Executive").


1.                     Engagement; Position and Duties.


(a)                BioTime agrees to employ Executive in the position described
on Exhibit A (which Exhibit A is a part of this Agreement) effective as of the
date of this Agreement. Executive shall perform the duties and functions
described on Exhibit A and such other duties as the executive(s) to whom
Executive reports or the Board of Directors of BioTime may from time to time
determine.  Executive shall devote Executive’s best efforts, skills, and
abilities, on a full‑time basis, exclusively to the business of BioTime and its
Related Companies pursuant to, and in accordance with, business policies and
procedures, as fixed from time to time by the Board of Directors (the
“Policies”).  Executive covenants and agrees that Executive will faithfully
adhere to and fulfill the Policies, including any changes to the Policies that
may be made in the future.  Executive may be provided with a copy of BioTime’s
employee manual (the “Manual”) which contains the Policies. BioTime may change
its Policies from time to time, in which case Executive will be notified of the
changes in writing by a memorandum, a letter, or an update or revision of the
Manual.


(b)                Performance of Services for Related Companies.  In addition
to the performance of services for BioTime, Executive shall, to the extent so
required by BioTime, also perform services for one or more members of a
consolidated group of which BioTime is a part ("Related Company"), provided that
such services are consistent with the kind of services Executive performs or may
be required to perform for BioTime under this Agreement.  If Executive performs
any services for any Related Company, Executive shall not be entitled to receive
any compensation or remuneration in addition to or in lieu of the compensation
and remuneration provided under this Agreement on account of such services for
the Related Company.  The Policies will govern Executive’s employment by BioTime
and any Related Companies for which Executive is asked to provide Services. In
addition, Executive covenants and agrees that Executive will faithfully adhere
to and fulfill such additional policies as may established from time to time by
the board of directors of any Related Company for which Executive performs
services, to the extent that such policies and procedures differ from or are in
addition to the Policies adopted by BioTime.


(c)                No Conflicting Obligations.  Executive represents and
warrants to BioTime and each Related Company that Executive is under no
obligations or commitments, whether contractual or otherwise, that are
inconsistent with Executive’s obligations under this Agreement or that would
prohibit Executive, contractually or otherwise, from performing Executive’s
duties as under this Agreement and the Policies.


(d)                No Unauthorized Use of Third Party Intellectual Property. 
Executive represents and warrants to BioTime and each Related Company that
Executive will not use or disclose, in connection with Executive’s employment by
BioTime or any Related Company, any patents, trade secrets, confidential
information, or other proprietary information or intellectual property as to
which any other person has any right, title or interest, except to the extent
that BioTime or a Related Company holds a valid license or other written
permission for such use from the owner(s) thereof.  Executive represents and
warrants to BioTime and each Related Company that Executive has returned all
property and confidential information belonging to any prior employer.
 

--------------------------------------------------------------------------------

2.                    Compensation


(a)                Salary.  During the term of this Agreement, BioTime shall pay
to the Executive the salary shown on Exhibit A.  Executive's salary shall be
paid in equal semi-monthly installments, consistent with BioTime's regular
salary payment practices.  Executive's salary may be increased from time-to-time
by BioTime, in BioTime’s sole and absolute discretion, without affecting this
Agreement.


(b)                Bonus.  Executive may be eligible for an annual bonus equal
to twenty-five percent (25%) of the Base Salary, as may be approved by the Board
of Directors in its discretion, based on Executive's performance and achievement
of goals or milestones set by the Board of Directors from time to time. 
Executive agrees that the Board of Directors of BioTime may follow the
recommendations of the Compensation Committee of the board of directors of
BioTime’s parent company in determining whether to a award bonus or to establish
performance goals or milestones.  Executive also agrees that the Board of
Directors and BioTime are not obligated to adopt any bonus plan, to maintain in
effect any bonus plan that may now be in effect or that may be adopted during
the term of Executive’s employment, or to pay Executive a bonus unless a bonus
is earned under the terms and conditions of any bonus plan adopted by BioTime.


(c)                Expense Reimbursements. BioTime or a Related Company shall
reimburse Executive for reasonable travel and other business expenses (but not
expenses of commuting to work) incurred by Executive in the performance of
Executive’s duties under this Agreement, subject to the Policies and procedures
in effect from time to time, and provided that Executive submits supporting
vouchers.   For a period not to exceed one year, BioTime will additionally
reimburse the travel costs for Executive’s round trip travel between Alameda and
his home in Ladera Ranch, CA not more often than once each week, in accordance
with BioTime’s employee travel policies.


(d)                Benefit Plans.  Executive may be eligible (to the extent
Executive qualifies) to participate in certain retirement, pension, life,
health, accident and disability insurance, equity compensation or other similar
employee benefit plans which may be adopted by BioTime (or a Related Company)
for its employees on the same terms as similarly situated and performing senior
executives of BioTime. BioTime and the Related Companies have the right, at any
time and without any amendment of this Agreement, and without prior notice to or
consent from Executive, to adopt, amend, change, or terminate any such benefit
plans that may now be in effect or that may be adopted in the future, in each
case without any further financial obligation to Executive.  Any benefits to
which Executive may be entitled under any benefit plan shall be governed by the
terms and conditions of the applicable benefit plan, and any related plan
documents, as in effect from time to time.  If Executive receives any grant of
stock options or restricted stock under any stock option plan or stock purchase
plan of BioTime or any Related Company, the terms and conditions of the stock
options or restricted stock, and Executive’s rights with respect to the stock
options or restricted stock, shall be governed by (i) the terms of the
applicable stock option or stock purchase plan, as the same may be amended from
time to time, and (ii) the terms and conditions of any stock option agreement or
stock purchase agreement and related agreements that Executive may sign or be
required to sign with respect to the stock options or restricted stock.


(e)                Vacation; Sick Leave.  Executive shall be entitled to the
number of days of vacation and sick leave (without reduction in compensation)
during each calendar year shown on Exhibit A or as may be provided by the
Policies.  Executive’s vacation shall be taken at such time as is consistent
with the needs and Policies of BioTime and its Related Companies.  All vacation
days and sick leave days shall accrue annually based upon days of service. 
Executive’s right to leave from work due to illness is subject to the Policies
and the provisions of this Agreement governing termination due to disability,
sickness or illness.  The Policies governing the disposition of unused vacation
days and sick leave days remaining at the end of BioTime's fiscal year shall
govern whether unused vacation days or sick leave days will be paid, lost, or
carried over into subsequent fiscal years.
 
2

--------------------------------------------------------------------------------

3.                   Competitive Activities. During the term of Executive's
employment, and for six months thereafter, Executive shall not, for Executive or
any third party, directly or indirectly employ, solicit for employment or
recommend for employment any person employed by BioTime or any Related Company. 
During the term of Executive's employment, Executive shall not, directly or
indirectly as an employee, contractor, officer, director, member, partner,
agent, or equity owner, engage in any activity or business that competes or
could reasonably be expected to compete with the business of BioTime or any
Related Company.  Executive acknowledges that there is a substantial likelihood
that the activities described in this Section would (a) involve the unauthorized
use or disclosure of BioTime's or a Related Company's Confidential Information
and that use or disclosure would be extremely difficult to detect, and (b)
result in substantial competitive harm to the business of BioTime or a Related
Company.  Executive has accepted the limitations of this Section as a reasonably
practicable and unrestrictive means of preventing such use or disclosure of
Confidential Information and preventing such competitive harm.


4.                   Inventions/Intellectual Property/Confidential Information


(a)                As used in this Agreement, “Intellectual Property” means any
and all inventions, discoveries, formulas, improvements, writings, designs, or
other intellectual property.  Any and all Intellectual Property relating to or
in any way pertaining to or connected with the systems, products, apparatus, or
methods employed, manufactured, constructed, or researched by BioTime, or any
Related Company, which Executive may conceive or make while performing services
for BioTime or a Related Company shall be the sole and exclusive property of
BioTime or the applicable Related Company.  Executive hereby irrevocably assigns
and transfers to BioTime, or a Related Company, all rights, title and interest
in and to all Intellectual Property that Executive may now or in the future have
under patent, copyright, trade secret, trademark or other law, in perpetuity or
for the longest period otherwise permitted by law, without the necessity of
further consideration.  BioTime and the Related Companies will be entitled to
obtain and hold in their own name all copyrights, patents, trade secrets,
trademarks and other similar registrations with respect to such Intellectual
Property.


(b)                Moral Rights.  To the extent allowed by law, the rights to
Intellectual Property assigned by Executive to BioTime or any Related Company
includes all rights of paternity, integrity, disclosure and withdrawal, and any
other rights that may be known as or referred to as “moral rights,” “artist’s
rights,” “droit moral,” or the like (collectively “Moral Rights”).  To the
extent Executive retains any such Moral Rights under applicable law, Executive
hereby ratifies and consents to any action that may be taken with respect to
such Moral Rights by or authorized by BioTime or a Related Company and agrees
not to assert any Moral Rights with respect thereto.  Executive shall confirm in
writing any such ratifications, consents, and agreements from time to time as
requested by BioTime or Related Company.


(c)                Execution of Documents; Power of Attorney.  Executive agrees
to execute and sign any and all applications, assignments, or other instruments
which BioTime or a Related Company may deem necessary in order to enable BioTime
or a Related Company, at its expense, to apply for, prosecute, and obtain
patents of the United States or foreign countries for the Intellectual Property,
or in order to assign or convey to, perfect, maintain or vest in BioTime or a
Related Company the sole and exclusive right, title, and interest in and to the
Intellectual Property.  If BioTime or a Related Company is unable after
reasonable efforts to secure Executive’s signature, cooperation or assistance in
accordance with the preceding sentence, whether because of Executive’s
incapacity or any other reason whatsoever, Executive hereby designates and
appoints BioTime or any Related Company or its designee as Executive’s agent and
attorney-in-fact, to act on Executive’s behalf, to execute and file documents
and to do all other lawfully permitted acts necessary or desirable to perfect,
maintain or otherwise protect BioTime’s or a Related Company’s rights in the
Intellectual Property.  Executive acknowledges and agrees that such appointment
is coupled with an interest and is irrevocable.
 
3

--------------------------------------------------------------------------------

(d)                Disclosure of Intellectual Property.  Executive agrees to
disclose promptly to BioTime or a Related Company all Intellectual Property
which Executive may create or conceive solely, jointly, or commonly with
others.  This paragraph is applicable whether or not the Intellectual Property
was made under the circumstances described in paragraph (a) of this Section. 
Executive agrees to make such disclosures understanding that they will be
received in confidence and that, among other things, they are for the purpose of
determining whether or not rights to the related Intellectual Property is the
property of BioTime or a Related Company.


(e)                Limitations.  The obligations provided for by this Section 4,
except for the requirements as to disclosure in paragraph 4(d), do not apply to
any rights Executive may have acquired in connection with Intellectual Property
for which no equipment, supplies, facility, or trade secret information of
BioTime or a Related Company was used and which was developed entirely on the
Executive’s own time and (i) which at the time of conception or reduction to
practice does not relate directly or indirectly to the business of BioTime or a
Related Company, or to the actual or demonstrable anticipated research or
development activities or plans of BioTime or a Related Company, or (ii) which
does not result from any work performed by Executive for BioTime or a Related
Company.  All Intellectual Property that (1) results from the use of equipment,
supplies, facilities, or trade secret information of BioTime or a Related
Company; (2) relates, at the time of conception or reduction to practice of the
invention, to the business of BioTime or a Related Company, or actual or
demonstrably anticipated research or development of BioTime or a Related
Company; or (3) results from any work performed by Executive for BioTime or a
Related Company shall be assigned and is hereby assigned to BioTime or the
applicable Related Company.  The parties understand and agree that this
limitation is intended to be consistent with California Labor Code, Section
2870, a copy of which is attached as Exhibit B.  If Executive wishes to clarify
that something created by Executive prior to Executive’s employment by BioTime
or a Related Company that relates to the actual or proposed business of BioTime
or a Related Company is not within the scope of this Agreement, Executive has
listed it on Exhibit C in a manner that does not violate any third party rights.


(f)                Confidential and Proprietary Information.  During Executive’s
employment, Executive will have access to trade secrets and confidential
information of BioTime and one or more Related Companies.  Confidential
Information means all information and ideas, in any form, relating in any manner
to matters such as: products; formulas; technology and know-how; inventions;
clinical trial plans and data; business plans; marketing plans; the identity,
expertise, and compensation of employees and contractors; systems, procedures,
and manuals; customers; suppliers; joint venture partners; research
collaborators; licensees; and financial information.  Confidential Information
also shall include any information of any kind, whether belonging to BioTime, a
Related Company, or any third party, that BioTime or a Related Company has
agreed to keep secret or confidential under the terms of any agreement with any
third party.  Confidential Information does not include:  (i) information that
is or becomes publicly known through lawful means other than unauthorized
disclosure by Executive; (ii) information that was rightfully in Executive's
possession prior to Executive’s employment with BioTime and was not assigned to
BioTime or a Related Company or was not disclosed to Executive in Executive’s
capacity as a director or other fiduciary of BioTime or a Related Company; or
(iii) information disclosed to Executive, after the termination of Executive’s
employment by BioTime, without a confidential restriction by a third party who
rightfully possesses the information and did not obtain it, either directly or
indirectly, from BioTime or a Related Company, and who is not subject to an
obligation to keep such information confidential for the benefit of BioTime, a
Related Company, or any third party with whom BioTime or a Related Company has a
contractual relationship.  Executive understands and agrees that all
Confidential Information shall be kept confidential by Executive both during and
after Executive’s employment by BioTime or any Related Company.  Executive
further agrees that Executive will not, without the prior written approval by
BioTime or a Related Company, disclose any Confidential Information, or use any
Confidential Information in any way, either during the term of Executive’s
employment or at any time thereafter, except as required by BioTime or a Related
Company in the course of Executive’s employment.
 
4

--------------------------------------------------------------------------------

5.                   Termination of Employment.  Executive understands and
agrees that Executive’s employment has no specific term.  This Agreement, and
the employment relationship, are "at will" and may be terminated by Executive or
by BioTime (and the employment of Executive by any Related Company may be
terminated by the Related Company) with or without cause at any time by notice
given orally or in writing.  Except as otherwise agreed in writing or as
otherwise provided in this Agreement, upon termination of Executive's
employment, BioTime and the Related Companies shall have no further obligation
to Executive by way of compensation or otherwise as expressly provided in this
Agreement or in any separate employment agreement that might then exist between
Executive and a Related Company.


(a)                Payments Due Upon Termination of Employment.  Upon
termination of Executive's employment with BioTime and all Related Companies at
any time and for any reason, Executive will be entitled to receive only the
severance benefits set forth below, but Executive will not be entitled to any
other compensation, award, or damages with respect to Executive’s employment or
termination of employment.


(i)            Termination for Cause, Death, Disability, or Resignation.  In the
event of the termination of Executive’s employment by BioTime for Cause, or
termination of Executive’s employment as a result of death, Disability, or
resignation, Executive will be entitled to receive payment for all accrued but
unpaid salary, accrued but unpaid bonus, if any, and vacation accrued as of the
date of termination of Executive’s employment.  Executive will not be entitled
to any cash severance benefits or additional vesting of any stock options or
other equity or cash awards.


(ii)            Termination Without Cause.  In the event of termination of
Executive’s employment by BioTime without Cause, Executive will be entitled to
(A) the benefits set forth in paragraph (a)(i) of this Section, and (B) payment
in an amount equal to: six months base salary, which will be paid in a lump sum
within sixty (60) days of such termination, subject to such payroll deductions
and withholdings as are required by law, and (C) payment, for a period of six
months, of any health insurance benefits that Executive was receiving at the
time of termination of Executive’s employment, under a BioTime employee health
insurance plan subject to the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), and (D) accelerated vesting of one hundred percent (100%) of any then
unvested stock options as may have been granted to Executive by BioTime.  This
paragraph shall not apply to (x) termination of Executive’s employment by a
Related Company if Executive remains employed by BioTime, or (y) termination of
Executive’s employment by BioTime if Executive remains employed by a Related
Company.
 
5

--------------------------------------------------------------------------------

(iii)            Change of Control.  In the event BioTime (or any successor in
interest to BioTime that has assumed BioTime's obligation under this Agreement)
terminates Executive's employment without Cause within twelve (12) months
following a Change in Control, Executive will be entitled to (A) the benefits
set forth in paragraph (a)(i) of this Section, and (B) a lump sum payment of an
amount equal to either (1) six months base salary if Executive has been employed
by Company for less than two years, or (2) twelve months base salary if
Executive has been employed by the Company for at least two years, subject to
such payroll deductions and withholdings as are required by law, and (C)
payment, for a period of six months, of any health insurance benefits that
Executive was receiving at the time of termination of Executive’s employment
under a BioTime employee health insurance plan subject to COBRA, and , and (D)
accelerated vesting of one hundred percent (100%) of any then unvested stock
options as may have been granted to Executive by BioTime.. This paragraph shall
not apply to (x) termination of Executive’s employment by a Related Company if
Executive remains employed by BioTime or a successor in interest, or (y)
termination of Executive’s employment by BioTime or a successor in interest if
Executive remains employed by a Related Company.


(b)                Release.  Any other provision of this Agreement
notwithstanding, paragraphs (a)(ii) and (a)(iii) of this Section shall not apply
unless the Executive (i) has executed a general release of all claims against
BioTime or its successor in interest within 21 days of employment termination
(or such longer period of time as may required by law), (ii) has returned all
property in the Executive's possession belonging BioTime or its successor in
interest and any Related Companies within 10 business days of employment
termination, and (iii) if serving as a director of BioTime or any Related
Company, has tendered his written resignation as a director as provided in
Section 7.


(c)                Definitions.  For purposes of this Section, the following
definitions shall apply:


(i)            "Affiliated Group" means (A) a Person and one or more other
Persons in control of, controlled by, or under common control with such Person;
and (B) two or more Persons who, by written agreement among them, act in concert
to acquire Voting Securities entitling them to elect a majority of the directors
of BioTime.


(ii)            "Cause" means: (A) the material failure by Executive to properly
perform Executive's job responsibilities, as determined reasonably and in good
faith by the Board of Directors; (B) commission of any act of fraud, gross
misconduct or material dishonesty with respect to BioTime or any Related
Company; (C) Executive’s conviction of, or plea of guilty or "no contest" to,
any felony, or a crime involving moral turpitude; (D) the material breach of any
provision of this Agreement or any provision of any proprietary information and
inventions agreement with BioTime or any Related Company; (E) material failure
of Executive to follow the lawful directions of the Board of Directors of
BioTime or any Related Company; (F) chronic alcohol or drug abuse by Executive;
(G) Executive’s obtaining, in connection with any transaction in which BioTime,
any Related Company, or any of BioTime’s affiliates is a party, a material
undisclosed financial benefit for Executive or for any member of Executive’s
immediate family or for any corporation, partnership, limited liability company,
or trust in which Executive or any member of Executive’s immediate family owns a
material financial interest; or (H) Executive harassing or discriminating
against, or participating or assisting in the harassment of or discrimination
against, any employee of BioTime (or a Related Company or an affiliate of
BioTime) based upon gender, race, religion, ethnicity, or nationality.
 
6

--------------------------------------------------------------------------------

(iii)            "Change of Control" means (A) the acquisition of Voting
Securities of BioTime by a Person or an Affiliated Group entitling the holder
thereof to elect a majority of the directors of BioTime; provided, that an
increase in the amount of Voting Securities held by a Person or Affiliated Group
who on the date of this Agreement owned beneficially owned (as defined in
Section 13(d) of the Securities Exchange Act of 1934, as amended, and the
regulations thereunder) more than 10% of the Voting Securities shall
not constitute a Change of Control; and provided, further, that an acquisition
of Voting Securities by one or more Persons acting as an underwriter in
connection with a sale or distribution of such Voting Securities shall not
constitute a Change of Control under this clause (A); (B) the sale of all or
substantially all of the assets of BioTime; or (C) a merger or consolidation of
BioTime with or into another corporation or entity in which the stockholders of
BioTime immediately before such merger or consolidation do not own, in the
aggregate, Voting Securities of the surviving corporation or entity (or the
ultimate parent of the surviving corporation or entity) entitling them, in the
aggregate (and without regard to whether they constitute an Affiliated Group) to
elect a majority of the directors or persons holding similar powers of the
surviving corporation or entity (or the ultimate parent of the surviving
corporation or entity); provided, however, that in no event shall any
transaction described in clauses (A), (B) or (C) be a Change of Control if all
of the Persons acquiring Voting Securities or assets of BioTime or merging or
consolidating with BioTime are one or more Related Companies.


(iv)            "Disability" shall mean Executive's inability to perform the
essential functions of Executive’s job responsibilities for a period of one
hundred eighty (180) days in the aggregate in any twelve (12) month period.


(v)            "Person" means any natural person or any corporation,
partnership, limited liability company, trust, unincorporated business
association, or other entity.


(vi)            "Voting Securities" means shares of capital stock or other
equity securities entitling the holder thereof to regularly vote for the
election of directors (or for person performing a similar function if the issuer
is not a corporation), but does not include the power to vote upon the happening
of some condition or event which has not yet occurred.


6.                   Turnover of Property and Documents on Termination. 
Executive agrees that on or before termination of Executive’s employment,
Executive will return to BioTime and all Related Companies all equipment and
other property belonging to BioTime and the Related Companies, and all originals
and copies of Confidential Information (in any and all media and formats, and
including any document or other item containing Confidential Information) in
Executive's possession or control, and all of the following (in any and all
media and formats, and whether or not constituting or containing Confidential
Information) in Executive's possession or control:  (a) lists and sources of
customers; (b) proposals or drafts of proposals for any research grant, research
or development project or program, marketing plan, licensing arrangement, or
other arrangement with any third party; (c) reports, job or laboratory notes,
specifications, and drawings pertaining to the research, development, products,
patents, and technology of BioTime and any Related Companies; (d) any and all
Intellectual Property developed by Executive during the course of employment;
and (e) the Manual and memoranda related to the Policies.


7.                   Resignation as a Director on Termination of Employment.  If
Executive’s employment by BioTime is terminated for any reason or for no reason,
whether by way of resignation, Disability, or termination by BioTime with or
without Cause, and if Executive is then a member of the Board of Directors of
BioTime or any Related Company, Executive shall within two business days after
such termination of employment resign from the Board of Directors of BioTime and
from the board of directors of each and every Related Company, by delivering to
BioTime (and each Related Company, as applicable) a letter or other written
communication addressed to the Board of Directors of BioTime (and each Related
Company, as applicable) stating that Executive is resigning from the Board of
Directors of BioTime (and each Related Company, as applicable) effective
immediately.  A business day shall be any day other than a Saturday, Sunday, or
federal holiday on which federal offices are closed.
 
7

--------------------------------------------------------------------------------

8.                   Arbitration.  Except for injunctive proceedings against
unauthorized disclosure of Confidential Information, any and all claims or
controversies between BioTime or any Related Company and Executive, including
but not limited to (a) those involving the construction or application of any of
the terms, provisions, or conditions of this Agreement or the Policies; (b) all
contract or tort claims of any kind; and (c) any claim based on any federal,
state, or local law, statute, regulation, or ordinance, including claims for
unlawful discrimination or harassment, shall be settled by arbitration in
accordance with the then current Employment Dispute Resolution Rules of the
American Arbitration Association.  Judgment on the award rendered by the
arbitrator(s) may be entered by any court having jurisdiction over BioTime and
Executive.  The location of the arbitration shall be San Francisco, California. 
Unless BioTime or a Related Company and Executive mutually agree otherwise, the
arbitrator shall be a retired judge selected from a panel provided by the
American Arbitration Association, or the Judicial Arbitration and Mediation
Service (JAMS).  BioTime, or a Related Company if the Related Company is a party
to the arbitration proceeding, shall pay the arbitrator’s fees and costs. 
Executive shall pay for Executive’s own costs and attorneys' fees, if any. 
BioTime and any Related Company that is a party to an arbitration proceeding
shall pay for its own costs and attorneys' fees, if any.  However, if any party
prevails on a statutory claim which affords the prevailing party attorneys'
fees, the arbitrator may award reasonable attorneys' fees and costs to the
prevailing party.


EXECUTIVE UNDERSTANDS AND AGREES THAT THIS AGREEMENT TO ARBITRATE CONSTITUTES A
WAIVER OF EXECUTIVE’S RIGHT TO A TRIAL BY JURY OF ANY MATTERS COVERED BY THIS
AGREEMENT TO ARBITRATE.


9.                   Severability. In the event that any of the provisions of
this Agreement or the Policies shall be held to be invalid or unenforceable in
whole or in part, those provisions to the extent enforceable and all other
provisions shall nevertheless continue to be valid and enforceable as though the
invalid or unenforceable parts had not been included in this Agreement or the
Policies.  In the event that any provision relating to a time period of
restriction shall be declared by a court of competent jurisdiction to exceed the
maximum time period such court deems reasonable and enforceable, then the time
period of restriction deemed reasonable and enforceable by the court shall
become and shall thereafter be the maximum time period.


10.               Agreement Read and Understood. Executive acknowledges that
Executive has carefully read the terms of this Agreement, that Executive has had
an opportunity to consult with an attorney or other representative of
Executive’s own choosing regarding this Agreement, that Executive understands
the terms of this Agreement, and that Executive is entering this agreement of
Executive’s own free will.


11.               Complete Agreement, Modification.  This Agreement is the
complete agreement between Executive and BioTime on the subjects contained in
this Agreement.  This Agreement supersedes and replaces all previous
correspondence, promises, representations, and agreements, if any, either
written or oral with respect to Executive’s employment by BioTime or any Related
Company and any matter covered by this Agreement.  No provision of this
Agreement may be modified, amended, or waived except by a written document
signed both by BioTime and Executive.
 
8

--------------------------------------------------------------------------------

12.               Governing Law.  This Agreement shall be construed and enforced
according to the laws of the State of California.


13.               Assignability.  This Agreement, and the rights and obligations
of Executive and BioTime under this Agreement, may not be assigned by
Executive.  BioTime may assign any of its rights and obligations under this
Agreement to any successor or surviving corporation, limited liability company,
or other entity resulting from a merger, consolidation, sale of assets, sale of
stock, sale of membership interests, or other reorganization, upon condition
that the assignee shall assume, either expressly or by operation of law, all of
BioTime's obligations under this Agreement.


14.               Survival.  This Section 14 and the covenants and agreements
contained in Sections 4 and 6 of this Agreement shall survive termination of
this Agreement and Executive's employment.


15.               Notices.  Any notices or other communication required or
permitted to be given under this Agreement shall be in writing and shall be
mailed by certified mail, return receipt requested, or sent by next business day
air courier service, or personally delivered to the party to whom it is to be
given at the address of such party set forth on the signature page of this
Agreement (or to such other address as the party shall have furnished in writing
in accordance with the provisions of this Section 15).
 
9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and BioTime have executed this Agreement on the
day and year first above written.


EXECUTIVE:
     
/s/Russell Skibsted
 
(Signature)
     
Russell Skibsted
 
(Please Print Name)
 

 
Address:
         



BIOTIME:
          
BioTime, Inc.
            
By:
/s/Aditya Mohanty
            Title: Co-Chief Executive Officer     Address: 1301 Harbor Bay
Parkway, Suite100       Alameda, California 94502  

 
 
10

--------------------------------------------------------------------------------

EXHIBIT A
 
Job Title:  Chief Financial Officer


Description of Job Duties:  As the senior-most financial executive in the
Company, the incumbent will provide technical expertise, business strategy and
leadership in key financial areas, including advising the Board of Directors,
managing the Investor Relations function, and actively participating in the
planning, decision-making and execution of the Company's strategic plans.  This
individual will have responsibility for compliance with all reporting
obligations of a public corporation, and will help the Company maintain the
highest level of ethics, profitability, financial strength and operating
efficiency.  S/he will also possess business leadership expertise along with the
demonstrated ability to manage and lead a team and optimize the financial
organization.


Additional representative responsibilities will include, but not necessarily be
limited to, the following:



· Provide overall leadership, financial strategy and proactive direction to the
Company's financial organization, and recruit and develop financial talent as
required.

· Provide advice and counsel on all financial matters to the Chief Executive
Officer and the Board of Directors.

· Contribute to the strategic direction of the Company and collaborate with
other senior management and the Board of Directors to refine and implement the
Company's strategic plan.

· Work closely with Senior Management to assess and execute potential partnering
opportunities and collaborations.

· Ensure an effective investor relations function and, with the Chief Executive
Officer and Chief Operating Officer, serve as a primary point of contact with
institutional investors, analysts and shareholders.

· Participate actively in Board of Directors and Audit Committee meetings;
provide advice and counsel on matters pertaining to governance and corporate
compliance.

· Manage key relationships and serve as the Company's principal contact with
external auditors and tax advisors.

· Ensure the Finance Department maintains a high level of performance,
productivity and integrity.



Annual Base Salary:  $ 360,000


BTX Stock Options:  Options to purchase 450,000 BioTime common shares under
BioTime’s Equity Incentive Plan, at such price per share on such other terms and
conditions consistent with the Plan as the Board of Directors determines,
including vesting as follows:  25% of the options shall vest upon the completion
of 12 months of continuous service as an employee of the Company or of a Related
Company, and the balance of the options shall vest in 36 equal monthly
installments, commencing on the first anniversary date of the grant, based upon
Executive’s continued service as an employee of BioTime or a Related Company,
and expiring ten years from the date of grant, subject to Executive entering in
to BioTime’s applicable standard form of employee stock option agreement


PTO  15 days (120.00 hours)
 
11

--------------------------------------------------------------------------------

EXHIBIT B
 
California Labor Code Section 2870.
 
Application of provision providing that employee shall assign or offer to assign
rights in invention to employer.


(a)                Any provision in an employment agreement which provides that
an employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer's
equipment, supplies, facilities, or trade secret information except for those
inventions that either:


(i)                 Relate at the time of conception or reduction to practice of
the invention to the employer's business, or actual or demonstrably anticipated
research or development of the employer; or


(ii)                Result from any work performed by the employee for his
employer.


(b)                To the extent a provision in an employment agreement purports
to require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.
 
12

--------------------------------------------------------------------------------

EXHIBIT C
 
PRIOR MATTERS
 
None
 
 
13

--------------------------------------------------------------------------------